DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, the claim requires that step a) and step b) take place simultaneously; however, Claim 16, on which Claim 25 depends, describes step b) as requiring the product of step a), implying that step a) must occur before step b). Thus, the claim is indefinite as it is unclear whether sequential or simultaneous performance of the steps is required. Applicant should amend to make clear whether sequential or simultaneous performance of the steps is required. For purposes of examination, the examiner will interpret the limitation as step b) following step a) instantaneously.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 requires that step a) and step b) take place simultaneously; however, Claim 16, on which Claim 25 depends, describes step b) as requiring the product of step a), implying that step a) must occur before step b). Thus, Claim 25 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16, 19, 24-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Laine et al. (US Patent 5,958,361), referred to herein as ‘Laine”.
Regarding Claim 16, Laine discloses ultrafine metal oxide and mixed metal oxide powders and to a process for the preparation thereof (Col 1, lines 23-25). Further, Laine discloses one metal oxide in particular to be made by the inventive process to be a silicon oxide, i.e. silica (Col 9, lines 20-23). This reads on Claim 16, in which a process for preparing silicon dioxide and/or a metal oxide is disclosed. Further, Laine discloses aerosolizing a ceramic precursor solution comprising one or more glycolato polymetallooxanes (meaning a neutral, ionic, or mixed neutral ionic polymetallooxane containing at least one glycolato linkage; Col 6, lines 44-46) in a volatile organic solvent or volatile flammable organic solvent mixture to form a ceramic precursor solution aerosol containing droplets of said ceramic precursor solution (Claim 1). This reads on Claim 16, in which spraying a liquid raw material comprising at least one silicon compound and/or a metal compound by mixing it with a gas to form an aerosol is disclosed. Further, Laine discloses supplying oxygen to said ceramic precursor solution aerosol in an amount at least stoichiometrically equivalent to combustible material contained in said ceramic precursor solution aerosol to form an aerosol and oxygen mixture (ibid). This reads on Claim 16, in which forming a gaseous reaction mixture from the aerosol obtained in step a) by complete evaporation thereof is disclosed. Further, Laine discloses igniting said aerosol in an oxygen mixture and forming metal oxide or mixed metal oxide ceramic particles thereby and a gaseous ibid). This reads on Claim 1, in which converting the gaseous reaction mixture obtained in step b) to silicon dioxide and/or metal oxide in the presence of oxygen is disclosed.
Regarding Claim 19, the prior art discloses the limitations of Claim 16 as shown above.  Further, Laine discloses supplying oxygen to said ceramic precursor solution aerosol in an amount at least stoichiometrically equivalent to combustible material contained in said ceramic precursor solution aerosol to form an aerosol and oxygen mixture (Claim 1) and that said aerosolization is effected by directing a stream of ceramic precursor solution into a fast moving stream of gas comprising oxygen (Claim 9).
Regarding Claim 24, the prior art discloses the limitations of Claim 16 as shown above.  Further, Laine discloses that aerosolization may be accomplished by several well-known technologies, such as a restrictive nozzle at high pressure (Col 11, lines 63-66).
Regarding Claim 25, the prior art discloses the limitations of Claim 16 as shown above.  Further, Laine discloses an aerosolization step occurring instantaneously after a gaseous reaction mixture formation step (Claim 1) as seen above in the Claim 16 rejection.
Regarding Claim 26, the prior art discloses the limitations of Claim 16 as shown above.  Further, Laine discloses the use of a hydrocarbon gas and oxygen torch to ignite the reaction mixture (Claim 10), said hydrocarbon gas acting as a gaseous fuel.
Regarding Claim 27, the prior art discloses the limitations of Claim 16 as shown above.  Further, Laine discloses the glycolato polymetallooxane used as the ceramic precursor to the metal oxide particle contains Al. See the examples. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18, 20-23, 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al. (US Patent 5,958,361).
Regarding Claim 17, the prior art discloses the limitations of Claim 16 as shown above.  Further, while Laine teaches that the aerosol droplet size has an impact on the properties of the inventive final product such as the size of the produced metal oxide power particles, Laine is silent regarding the aerosol comprises liquid droplets having a numerical average particle size of not more than 2 mm. Given this, however, one of ordinary skill in the art would find it obvious to determine the ideal liquid droplet size that would achieve the desired size of the produced metal oxide power particles.
Regarding Claim 18, the prior art discloses the limitations of Claim 16 as shown above.  Further, while Laine is silent regarding the ratio of gas volume in standard cubic metres to the amount of the liquid raw material used in kilograms, one of ordinary skill in the art would find it obvious to determine an ideal ratio of gas volume in standard cubic metres to the amount of the liquid raw material used in kilograms that would achieve the desired properties of the resulting gaseous mixture.
Regarding Claim 20, the prior art discloses the limitations of Claim 16 as shown above.  Further, while Laine does not disclose the liquid raw material is preheated to a temperature of 50 to 500 °C prior to performance of step a), one of ordinary skill in the art would find it obvious to determine the ideal temperature for the liquid raw material that would achieve the desired properties of the aerosol created by steps a) and/or step b).
Regarding Claim 21, the prior art discloses the limitations of Claim 16 as shown above.  Further, while Laine does not disclose the gas used in step a) and/or b) being preheated to a temperature of 50 to 400 °C, one of ordinary skill in the art would find it obvious to determine 
Regarding Claim 22, the prior art discloses the limitations of Claim 16 as shown above.  Further, while Laine does not disclose the liquid raw material prior to performance of step a) has a pressure of at least 1.5 bar and the gas mixture obtained in step b) has a pressure of not more than 1.2 bar, one of ordinary skill in the art would find it obvious to determine the ideal pressure of said substances that would achieve the desired properties of the aerosol created by steps a) and/or step b).
Regarding Claim 23, the prior art discloses the limitations of Claim 16 as shown above.  Further, while Laine is silent regarding the gaseous reaction mixture used in step c) having a temperature at least 10 °C higher than the dew point temperature of this mixture, one of ordinary skill in the art would find it obvious to determine such a temperature as to prevent the condensation of the mixture.
Regarding Claim 28 & 29, the prior art discloses the limitations of Claim 16 as shown above.  Further, Laine discloses metal alkoxides are known to be used as the ceramic precursor to the metal oxide particles, such as the silicon based compound group tetraalkoxysilanes (also known as tetraalkoxyothosilanes) (Col 5, lines 30-33). While the use of such precursors are disclosed in a non-preferred embodiment, such precursors are nonetheless known in the art and one of ordinary skill in the art would find it obvious to use such precursors in the absence of supply of other, more preferred precursors.
Regarding Claim 30, the prior art discloses the limitations of Claim 28 as shown above.  Further, Laine discloses SiCl4 (or silicon tetrachloride) is known to have been used as the ceramic precursor to the disclosed metal oxide particles (Col 5, lines 29-30). While the use of 
Regarding Claim 31, the prior art makes obvious the limitations of Claim 17 as shown above.  Further, while Laine is silent regarding the ratio of gas volume in standard cubic metres to the amount of the liquid raw material used in kilograms, one of ordinary skill in the art would find it obvious to determine an ideal ratio of gas volume in standard cubic metres to the amount of the liquid raw material used in kilograms that would achieve the desired properties of the resulting gaseous mixture.
Regarding Claim 32, the prior art makes obvious the limitations of Claim 31 as shown above.  Further, Laine discloses supplying oxygen to said ceramic precursor solution aerosol in an amount at least stoichiometrically equivalent to combustible material contained in said ceramic precursor solution aerosol to form an aerosol and oxygen mixture (Claim 1) and that said aerosolization is effected by directing a stream of ceramic precursor solution into a fast moving stream of gas comprising oxygen (Claim 9).
Regarding Claim 33, the prior art makes obvious the limitations of Claim 32 as shown above.  Further, while Laine does not disclose the liquid raw material is preheated to a temperature of 50 to 500 °C prior to performance of step a), one of ordinary skill in the art would find it obvious to determine the ideal temperature for the liquid raw material that would achieve the desired properties of the aerosol created by steps a) and/or step b).
Regarding Claim 34, the prior art makes obvious the limitations of Claim 32 as shown above.  Further, while Laine does not disclose the liquid raw material prior to performance of step a) has a pressure of at least 1.5 bar and the gas mixture obtained in step b) has a pressure of 
Regarding Claim 35, the prior art discloses the limitations of Claim 34 as shown above.  Further, Laine discloses the glycolato polymetallooxane used as the ceramic precursor to the metal oxide particle contains a metal from the list B, Al, Ga, In, Si, Ge, Sn, Pb, Ti, Zr, of Hf (Claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736